     Case 2:20-cv-09095-PA-KS Document 9 Filed 10/08/20 Page 1 of 2 Page ID #:39

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-9095 PA (KSx)                                          Date    October 8, 2020
 Title             Burhaan Saleh v. Hudsons Bay Company et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                   G. Garcia                               Not Reported                           N/A
                 Deputy Clerk                             Court Reporter                       Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                               None                                              None
 Proceedings:                  IN CHAMBERS - COURT ORDER

         Before the Court is a Complaint filed by plaintiff Burhaan Saleh (“Plaintiff”) on October 2, 2020.
(Dkt. 1 (“Compl.”).) Plaintiff alleges that the Court possesses jurisdiction over this action pursuant to
the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). (Id. at ¶12.) However, the Complaint
fails to adequately show the parties are completely diverse. The Court therefore dismisses the Complaint
and grants Plaintiffs leave to amend and establish federal subject matter jurisdiction.

        Federal Rule of Civil Procedure 8(a) requires, “[a] pleading that states a claim for relief must
contain . . . a short and plain statement of the grounds for the court’s jurisdiction . . . .” Fed. R. Civ. P.
8(a)(1). This District’s Local Rules further provide that “[t]he statutory or other basis for the exercise of
jurisdiction by this Court shall be plainly stated in . . . any document invoking this Court’s jurisdiction.”
Local Civil Rule 8-1. Federal courts have subject matter jurisdiction over only those matters authorized
by the Constitution and Congress. Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986).
In seeking to invoke this Court’s jurisdiction, Plaintiffs bear the burden of proving that jurisdiction
exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986).

         To establish diversity jurisdiction under CAFA, a plaintiff must demonstrate, at a minimum, that
at least one plaintiff and one defendant are citizens of different states, that the class contains no less than
100 members, and that the aggregate amount in controversy exceeds $5,000,000.00, exclusive of
interests and costs. 28 U.S.C. §§ 1332(d)(2), (d)(5). Plaintiff alleges that “the aggregate claims of all
members of the proposed class are in excess of $5,000,000.00, exclusive of interest and costs, and at
least one member of the proposed class is citizen of state different from at least one Defendant.”
(Compl. ¶12.) Plaintiff also alleges that “[o]n information and belief, members of the Class number in
the thousands.” (Id. at ¶47.)

        However, Plaintiff fails to properly allege his own citizenship. Plaintiff states that he “is a
California resident who lives in Glendale, California.” (Id. at ¶4.) To establish citizenship for diversity
purposes, a natural person must be a citizen of the United States and be domiciled in a particular state.
See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in
the places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). But residence is not necessarily the same as

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
     Case 2:20-cv-09095-PA-KS Document 9 Filed 10/08/20 Page 2 of 2 Page ID #:40

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-9095 PA (KSx)                                             Date    October 8, 2020
 Title          Burhaan Saleh v. Hudsons Bay Company et al.

domicile. Id. (“A person residing in a given state is not necessarily domiciled there, and thus is not
necessarily a citizen of that state.”). Thus, Plaintiff has not adequately alleged that at least one plaintiff
and one defendant are citizens of different states.

        For these reasons, the Court dismisses Plaintiff’s Complaint for lack of subject matter
jurisdiction. Despite these deficiencies, a district court may, and should, grant leave to amend when it
appears that subject matter jurisdiction may exist—even though the complaint inadequately alleges
jurisdiction. See 28 U.S.C. § 1653; Trentacosta v. Frontier Pac. Aircraft Indus., Inc., 813 F.2d 1553,
1561 (9th Cir. 1987) (“Leave to amend a complaint should be freely given in the absence of a showing
of bad faith or undue delay by the moving party or prejudice to the nonmoving party.”). The Court
hereby grants Plaintiff leave to amend to attempt to establish federal subject matter jurisdiction.
Plaintiff’s Amended Complaint, if any, shall be filed no later than October 15, 2020. The failure to
adequately respond to this order may result, without further warning, in the dismissal of this action
without prejudice. Plaintiff would then be free to pursue his claims in state court.

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                      Page 2 of 2
